DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a field generator that applies a rotation field that is orthogonal to the clamping force field applied by the electrodes, the field generator comprising an input that selects an angle of the rotation field; and a processor coupled to the electrodes and the field generator, the processor operable to: determine a desired orientation angle of a first subset of the chiplets; activate one or more of the electrodes so that a second subset of the chiplets different than the first subset is kept from rotating by the clamping force field applied by the one or more of the electrodes; and while the clamping force field is being applied, apply the rotation field at the selected angle to cause the first subset of the chiplets to be oriented at the desired orientation angle.” 

Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim 

Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…determining a desired orientation angle of a first subset of the chiplets; activating one or more of the electrodes so that a second subset of the chiplets 10different than the first subset is kept from rotating by a clamping force field applied by the one or more electrodes; and applying a rotation field that is orthogonal to the clamping force field applied by the one or more electrodes, an angle of the rotation field selectable to cause the first subset of the chiplets to be oriented at the desired orientation angle.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839